       Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                       :
NOEL SOBERS HEWITT
                                       :

       v.                              :    Civil Action No. DKC 20-1322

                                       :
DYCK-O’NEAL, INC.
                                       :

                             MEMORANDUM OPINION

       Presently pending and ready for resolution in this action

brought under the Fair Debt Collection Act is a motion to enforce

settlement filed by Defendant Dyck-O’Neal, Inc. (“DONI”).               (ECF

No. 32).    Plaintiff filed an opposition, and Defendant replied.

Also pending are two motions to seal filed by Defendant (ECF Nos.

33 & 37) and cross-motions for summary judgment.            (ECF Nos. 25 &

27).   The issues have been fully briefed, and the court now rules,

no hearing being deemed necessary.            Local Rule 105.6.     For the

following   reasons,   the    motion   to    enforce   settlement   will   be

granted, the motions to seal will be denied, and the cross-motions

for summary judgment will be denied as moot.

I.     Motion to Enforce Settlement

            When the parties to litigation in federal
            court reach an agreement to settle the case,
            the district court has “inherent authority,
            deriving from [its] equity power, to enforce
            [the] settlement agreement[ ],” and it may do
            so on a motion to enforce the settlement
            agreement filed in the underlying litigation.
            Hensley v. Alcon Labs, Inc., 277 F.3d 535, 540
     Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 2 of 10



          (4th Cir. 2002); see Smith v. Montgomery Cty.,
          Md., No. PWG-17-3122, 2019 WL 1130156, at *3
          (D.Md. Mar. 12, 2019). A motion to enforce a
          settlement agreement is tantamount to “an
          action    for    specific   performance    of   a
          contract.”     Amaya Diaz v. Pho Eatery, Inc.,
          No. DKC-17-2968, 2019 WL 5102696, at *1 (D.Md.
          Oct. 11, 2019) (quoting United States ex rel.
          McDermitt, Inc. v. Centex-Simpson Constr. Co.,
          34 F. Supp. 2d 397, 399 (N.D. W. Va. 1999),
          aff’d sub nom. United States v. Centex-Simpson
          Constr., 203 F.3d 824 (4th Cir. 2000)). Thus,
          “to enforce the settlement agreement, the
          court must 1) find that the parties reached a
          complete agreement and 2) must be able to
          determine     that    agreement’s    terms    and
          conditions.” Id. (citing Hensley, 277 F.3d at
          540–41).      Under Maryland law, the court
          applies    “the     same   general    rules    of
          construction that apply to other contracts.”
          Trs. of Iron Workers Local Union No. 5 & Iron
          Workers Employers Ass’n, Employee Pension Tr.
          v. Moxy Misc. Metals, LLC, No. PWG-17-3285,
          2019 WL 4536514, at *1 (D.Md. Sept. 19, 2019)
          (quoting Maslow v. Vanguri, 896 A.2d 408, 419
          (Md. Ct. Spec. App. 2006)).         Accordingly,
          there must be offer, acceptance, and mutual
          consideration for an agreement to exist. Id.
          (citing CTI/DC, Inc. v. Selective Ins. Co. of
          Am., 392 F.3d 114, 123 (4th Cir. 2004)
          (elements of contract under Maryland law)).
          Provided that there is no “substantial factual
          dispute over either the agreement’s existence
          or its terms,” the court does not need to hold
          an evidentiary hearing. Id. (quoting Swift v.
          Frontier Airlines, Inc., 636 F. App’x 153, 156
          (4th Cir. 2016)); see also Loc. R. 105.6.

Sunbelt Rentals, Inc. v. Verticon Constr., Inc., No. DLB-18-3134,

2019 WL 6618661, at *3 (D.Md. Dec. 5, 2019) (footnote omitted).



                                   2
     Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 3 of 10



     Defendant’s motion to enforce settlement is based on a series

of emails exchanged between counsel in June 2021.           Some of the

emails are attached to the motion, additional emails are attached

to the opposition, and still others to the reply.          Those emails

are as follows:

     1.   June 11, 4:55 pm: offer to settle made by Defendant
          ($40,000 inclusive of fees and costs, payment by
          Defendant within 30 days of receipt of an agreed upon
          executed Settlement and Release with confidentiality and
          Plaintiff’s counsel’s firm W9).

     2.   June 15, 12:03 pm: Plaintiff’s response, explaining
          reason for some tardiness, demanding $57,150, consisting
          of attorney’s fees and statutory damages.

     3.   June 23, 5:01 pm: inquiry from          Plaintiff    regarding
          whether the case can be settled.

     4.   June 24, 12:18 pm: Defendant’s counteroffer of $42,500
          inclusive of fees and costs, with the same terms in the
          initial offer. In addition, the email stated that if
          terms were agreed to that day, the release could be
          provided immediately.

     5.   June 24, 12:30 pm: Plaintiff’s response stating, “My
          client’s final number is 49150.     There’s no room for
          negotiation lower. It’s all of his provable damages.
          If we go to trial, or do an 8-hour mediation with a
          judge, that’s going rack up my hourly fees at $250 per
          hour (Statutory). Just the mediation will kick it up to
          $51,150. Trial prep, $5,000 more dollars. By the time we
          finish a trial it will be above $70,000 in actual
          damages.

          Please explain that to your client if you think doing so
          will help resolve. My client agrees to all of the other
          terms (nonmonetary) of your offer. Let’s just get this
          done at $49,150.”
                                   3
     Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 4 of 10




     6.    June 25, 1:12 pm: Defendant’s response stating, “DONI
           will agree to settle this is at $49,150. I will forward
           the release shortly.”

     7.    June 25, 3:38 pm: email from Defendant attaching release

     8.    June 25, 3:51 pm: email from Plaintiff stating, “My
           apologies, the demand was for $57,150, not $49,150.
           Please refer to the Demand letter sent for the Federal
           Mediation”.

     9.    June 25, 3:55 pm: email from Plaintiff stating “If you
           send over the release for that signed demand that will
           close out the case.”

     10.   Emails not provided, but Defendant sent email to
           Plaintiff with a copy of Plaintiff’s counterdemand at
           $49,150.

     11.   June 25, 4:02 pm: email from Plaintiff responding “It
           was my clerical error. If you want to seek sanctions,
           I understand.    My client is going to trial if the
           settlement is less than the demand signed letter. These
           errors occur in emails as you know. That is why the Court
           requires the signed demand letter.”

     12.   June 28, 5:38 pm: email from Plaintiff stating, “The
           offer of settlement with the erroneous number is hereby
           revoked. Your client never ascended [sic] to that offer.
           Your words were “DONI will agree”, indicating that had
           not yet done so. Words matter. Had you said “DONI does
           agree” instead of “will”, I would be in one heck of a
           predicament. Fortunately for me I am not. I am thankful
           for your wording and verbiage. So negotiations are still
           ongoing.    If you file a motion, we will file ours
           countering yours, and the hours that I work will continue
           to rise in quantity thereby costing your client more
           provable damages in the end.”

(ECF Nos. 32, 34, 36).



                                   4
       Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 5 of 10



       Defendant contends that these emails evidence an agreement to

settle for payment of $49,150.00, inclusive of all fees and costs,

with confidentiality, payment to be made within 30 days of receipt

of a signed release and W9. Plaintiff’s arguments for disregarding

the clear import of the emails are insubstantial.                 He contends

that    his   email    offering     to   settle   at   $49,150    contained   a

“typographical clerical” error in the dollar amount.                     Such a

unilateral mistake does not undo an agreement.

       “As the Maryland Court of Appeals explained in Creamer v.

Helferstay,     ‘the    law   in     [Maryland]   is   clear     that,   absent

intentional culpable conduct, such as fraud, duress, or undue

influence[,] a unilateral mistake is ordinarily not ground for

relief from a contract.’”          AMBIMJB, LLC v. Strategic Armory Corps,

LLC, No. CV JKB-20-807, 2021 WL 949376, at *5 (D.Md. Mar. 12, 2021)

(citing Creamer v. Helferstay, 448 A.2d 332, 339 (Md. 1982)). “The

policy of encouraging settlement is so important that, even when

the parties later discover that the settlement may have been based

on a [unilateral] mistake, settlement agreements will not be

disturbed.”     McDaniels v. Westlake Servs., LLC, No. CIV.A. ELH-

11-1837, 2013 WL 2491337, at *9 (D.Md. June 7, 2013) (quoting

Nationwide Mut. Ins. Co. v. Voland, 103 Md.App. 225, 237, 653 A.2d

484, 491 (1995)).      Here, Plaintiff does not argue that his mistake
                                         5
      Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 6 of 10



was the result of any inequitable conduct by Defendant.         Moreover,

there was no way for Defendant to know that the number provided by

Plaintiff’s counsel was a mistake.       Thus, Plaintiff’s unilateral

mistake is not grounds for disturbing the settlement agreement

reached.

     Likewise, there was no “mutual mistake” as that term applies

to a contract.     Mutual mistake occurs “‘where there has been a

meeting of the minds [] and an agreement actually entered into,

but the instrument, in its written form, does not express what was

intended by the parties thereto.’”       Kishter v. Seven Courts Cmty.

Ass’n, Inc., 96 Md.App. 636, 640 (1993) (quoting Moyer v. Title

Guarantee Co., 227 Md. 499, 505 (1962)).             Here, there is no

evidence of mutual mistake because Defendant clearly seeks to

enforce the agreement as written.

     Nor does the argument that somehow the Defendant had not

accepted Plaintiff’s counterdemand make sense.         Not only are the

plain words indicative of acceptance, but a proposed release was

sent within hours.   The signing of a release was not an added term,

but had been included in Defendant’s first offer, and was already

accepted by Plaintiff while they continued negotiating about a

number.    Finally, the agreement to settle was in writing, via

emails, even if the statute of frauds required a writing.
                                    6
            Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 7 of 10



        In sum, a complete settlement agreement was reached in this

case.        The terms and conditions of the agreement, as memorialized

by counsels’ emails, were clear.             The fact that Plaintiff “[had]

second thoughts about the results of a settlement agreement does

not justify setting aside an otherwise valid agreement.”               Young v.

FDIC, 103 F.3d 1180, 1195 (4th Cir. 1997).             Accordingly, the court

will exercise its inherent authority to enforce the terms of the

settlement reached by the parties.             Defendant’s motion to enforce

settlement will be granted.1

II.   Motions to Seal

        Also pending are two unopposed motions to seal filed by

Defendant.        (ECF Nos. 33 & 37).     A motion to seal must comply with

Local Rule 105.11, which provides:

                Any motion seeking the sealing of pleadings,
                motions, exhibits or other papers to be filed
                in the [c]ourt record shall include (a)
                proposed reasons supported by specific factual
                representations to justify the sealing and (b)
                an explanation why alternatives to sealing
                would not provide sufficient protections. The
                [c]ourt will not rule upon the motion until at
                least 14 days after it is entered on the public
                docket to permit the filing of objections by
                interested parties.    Materials that are the

        1
       The court’s decision to grant Defendant’s motion to enforce
settlement moots Plaintiff’s motion for summary judgment (ECF No.
25); Defendant’s cross-motion for summary judgment (ECF No. 27);
and Defendant’s motion to strike Plaintiff’s answer to Defendant’s
cross-motion for summary judgment. (ECF No. 29).
                                 7
      Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 8 of 10



            subject of the motion shall remain temporarily
            sealed pending a ruling by the [c]ourt. If
            the motion is denied, the party making the
            filing will be given an opportunity to
            withdraw the materials.

This rule endeavors to protect the common law right to inspect and

copy judicial records and documents, Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589, 597 (1978), while recognizing that competing

interests sometimes outweigh the public’s right of access, In re

Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).                Moreover,

the First Amendment provides a more rigorous right of access to

judicial documents, i.e., those filed with the court that play a

role in the adjudicative process.          Doe v. Public Citizen, 749 F.3d

246, 265-67 (4th Cir. 2014).

     Defendant requests: (1) that his motion to enforce settlement

and attached exhibits, (ECF No. 32), currently filed under seal,

remain under seal; (2) that Plaintiff’s response and attached

exhibits,   (ECF   No.    34),   be   placed   under   seal;   and   (3)   that

Defendant’s reply and accompanying exhibits, (ECF No. 36), also

remain under seal.       In support, Defendant states only that “[t]he

negotiations contained in the correspondence between the parties,

and the value of the agreed-upon settlement Defendant is now

seeking to enforce, are confidential matters that neither party

intended to be publicized in any manner.”              (ECF No. 37, at 2).
                                       8
      Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 9 of 10



“The presence of a confidentiality provision is not itself a

sufficient reason to seal a settlement agreement.”            Fonseka v.

AlfredHouse ElderCare, Inc., No. GJH-14-3498, 2015 WL 3457224, at

*2 (D.Md. May 28, 2015); see also Kanu v. Toyota Motor Sales, USA,

Inc., No. DKC 15-3445, 2016 WL 3669945, at *3 (D.Md. July 11, 2016)

(“Aside from the bare fact that defendants and FMH agreed to the

confidentiality of the settlement and the obvious interest of

almost any party in keeping close the amount it is willing to pay

(or receive) to settle a claim, the parties have articulated no

basis to seal the settlement agreement.”) (quoting Bureau of Nat’l

Affairs v. Chase, No. ELH-11-1641, 2012 WL 3065352 at *3 (D.Md.

July 25, 2012)).      Without any further factual representations

presented to justify sealing, Defendant’s motions to seal must be

denied.   Once the parties sought relief from the court, the emails

and memoranda became judicial records, subject to public access

unless there is a compelling reason for restriction.

     Pursuant to Local Rule 105.11, when a motion to seal is

denied, the parties are ordinarily given an opportunity to withdraw

the materials.     It is not practical to do so here, nor are

redactions possible, because the entire contents of the email

negotiations are necessary to resolving the motion to enforce



                                    9
     Case 8:20-cv-01322-DKC Document 38 Filed 08/26/21 Page 10 of 10



settlement and are recited in this Memorandum Opinion, which must

be filed on the public record.



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   10
